Citation Nr: 0319496	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Entitlement to service connection for neck, lower back, 
and right knee disorders.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from October 1954 to June 
1956, and from March 1962 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence to reopen a claim for entitlement to service 
connection for a right shoulder disorder has not been 
submitted, and denied entitlement to service connection for 
neck, lower back, and right knee disorders.

On appeal the veteran has raised the issue of entitlement to 
a permanent and total disability evaluation for pension 
purposes.  This issue, however, is not developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The evidence submitted by the appellant subsequent to the 
March 1993 rating decision is not, either alone or in 
connection with the other evidence of record assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim for service 
connection for a right shoulder disorder.

2.  The appellant's current diagnoses include degenerative 
disc disease of L5-S1 and post-surgical changes of the fifth 
digit, right foot.  There is no medical evidence of a chronic 
right knee disorder in service.

3.  The competent credible evidence of record does not show 
the appellant's neck, lower back, or right knee disorders to 
have been incurred during military service, or to have been 
aggravated by military service.  Further right shoulder 
arthritis may not be presumed to have been incurred during 
military service, or to have been aggravated by military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for a right 
shoulder disorder has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001). 

2.  Neither neck, lower back, nor right knee disorders were 
incurred or aggravated during military service; nor may 
arthritis of these joints be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.14, 3.102, 
3.159, 3.303(a), 3.307, 3.309(a), 3.326 (2002). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Notably, however, a recent decision rendered by the United 
States Court of Appeals for the Federal Circuit held that 
Section 3 of the VCAA of 2000, dealing with notice and duty 
to assist requirements, does not apply retroactively to any 
claim filed prior to the date of enactment of that Act and 
not final as of that date.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  Thus, since appellant's claim at issue 
obviously was not final on November 9, 2000, it appears that 
Section 3 of the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, that Section 3 of the VCAA is applicable 
in the instant appeal, after reviewing the record, the Board 
is satisfied that the statutory requirements have been met.  
In a June 2002 letter, the RO notified the appellant of the 
provisions of the VCAA, notified him of VA's obligations 
thereunder, and notified the appellant of the evidence he 
needed to secure in order substantiate his claim.  The letter 
also discussed VA's duty to assist him with developing his 
claim, including obtaining evidence for him and scheduling 
any necessary examinations.  As letter further informed the 
appellant that the RO would obtain any evidence identified by 
the appellant.  VA Forms 21-4142 were provided for him to 
sign and return to authorize VA to obtain any records 
identified on his behalf.  Further, the appellant was 
informed of the evidence already possessed by the RO.  As 
concerns what evidence the appellant was to submit, he was 
informed to submit any evidence in his possession.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained the SMRs, VA 
treatment records, and scheduled medical examinations of the 
appellant.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the appellant, in his July 2002 response to 
the June 2002 RO letter, informed the RO that he had no 
further evidence to submit, and he requested that his claim 
be adjudicated.  The Board is also unaware of any outstanding 
evidence or information which may substantiate the 
appellant's claim.  Therefore, the Board is also satisfied 
that all relevant facts have been properly developed, and 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  38 C.F.R. 
§§ 3.159, 3.326(a) (2002).  Accordingly, the Board may decide 
the case on the merits.

I.  Whether new and material evidence to reopen a denied 
claim has been submitted.

The appellant filed a claim of entitlement to service 
connection for a dislocated right shoulder in March 1992.  At 
that time the service medical records showed complaints of 
right upper extremity weakness since approximately 1958, with 
increasing weakness and a history of dropping objects since 
1962.  Physical examination was notable for mild muscle 
weakness in all right upper extremity groups.  An orthopedic 
examination was, however, unable to definitively diagnose the 
appellant's problem.  Pertinent diagnoses of mild right 
hemiparesis with muscle atrophy, and mild right upper 
extremity muscle strength loss possibly due to cerebral 
atrophy of undetermined etiology were entered.  The disorder 
was judged to have existed prior to enlistment and not to 
have been aggravated by service.  

A right shoulder disorder was not otherwise reported, or 
diagnosed while the veteran served on active duty.

The veteran was discharged from active duty in April 1963 for 
a disorder that existed prior to enlistment.
 
At a June 1992 VA medical examination, the appellant reported 
that he injured his shoulder during an in-service parachuting 
accident.  The examination report reflects a diagnosis of 
history of trauma to the right shoulder in 1963, and history 
of recurrent dislocation of the shoulder.  

A March 1993 rating decision denied the claim, and the 
appellant was informed of this decision in a June 1993 
letter.  The appellant did not submit a NOD or take any other 
appeal action with regard to the March 1993 rating decision.  

In April 1999, the appellant applied to reopen the denied 
claim for service connection of a right shoulder disorder.  
The additional information submitted by the appellant with 
his application was: a DD Form 4, Enlistment Record, U.S. Air 
Force, two DD Forms 214, and a DD Form 1343, which reflects a 
correction of his service number to his own actual service 
number (appellant's fraudulent enlistments are discussed in 
detail in Part II, below).

As stated, the August 2000 rating decision denied all of 
appellant's claims.  The appellant submitted a timely 
September 2000 NOD and a timely October 2000 substantive 
appeal to the September 2000 statement of the case.  Along 
with his substantive appeal, the appellant submitted another 
copy of an Army special order which memorializes his 
separation due to physical disability which existed prior to 
his enlistment.  The order was issued by the 101st Airborne 
Division.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (The question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.)

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  Evans, 9 Vet. App. at 283 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened the ultimate credibility or weight that is accorded 
such evidence is ascertained as a question of fact.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The DD Form 4, which concerns the appellant's Air Force 
service, is new in the sense that it was not considered in 
the original adjudication of the appellant's claim for 
service connection for a right shoulder disorder.  It is not, 
however, material, as it does not bear directly on the issue 
in question.  First, the appellant does not claim any injury 
or disease as a result of his Air Force service.  Second, the 
information provided by it also is reflected on the 
appellant's DD Forms 214, which were already were of record.  
Third, it provides no additional information as concerns 
whether the appellant incurred an injury or disease during 
his Army service, whether his military service aggravated any 
prior existing injury or disease, or whether there is any 
medical link between a current disease or disorder and his 
military service.  The 101st Airborne Division special order 
was considered in the original adjudication.  Therefore, the 
items submitted by the appellant are cumulative and 
redundant, and their absence clearly does not impact the 
fairness of the adjudication of the appellant's claim.

Hence, the Board finds that the appellant has not submitted 
new and material evidence.  The claim is not reopened.

II. Service connection for neck, lower back, and knee 
disorders.

The appellant has also submitted a claim of entitlement to 
service connection of neck, lower back, and right knee 
disorders.  He claimed that these disorders resulted from an 
injury incurred as a result of a parachute jump.  It appears 
that he claims it was the same jump in which he injured his 
right shoulder. 

The SMRs reflect that the appellant was admitted to the U.S. 
Army Hospital, Fort Campbell, Kentucky, in January 1963 for 
routine evaluation of an orthopedic disorder of his foot.  
The Clinical Narrative Summary of Military History reveals 
that the appellant attempted to enlist in the U.S. Army on 
four occasions but was refused induction because of a limp 
and deformity of the right foot.  In 1954, he was accepted 
for enlistment in the Air Force after a friend took the 
induction physical examination in his stead.  He was 
discharged in 1956 after his fraud was discovered.  He was 
erroneously inducted into the Army in February 1962 under his 
brother's name after a friend again took the induction 
physical examination in his stead.  He served as a rifleman 
in an airborne unit.

The physical examination at admission to the Fort Campbell 
hospital revealed no complaints, findings, or diagnoses 
pertaining to a right knee disorder.  Hypesthesia was noted 
over the lateral aspect of the right lower extremity and over 
the right foot.  Slight and intermittent unsustained clonus 
was noted in the right lower extremity.  There was no 
evidence of degenerative arthritic change or malalignment of 
osseous structures on x-ray study.  Orthopedic evaluations of 
the appellant were inconclusive, but the evaluator concluded 
the appellant's problem was organic, at least in part.  

Upon admission at Walter Reed, the appellant reported that 
his health problems began in 1948, when he was injured in a 
plane crash, the details of which he could not recall.  He 
recalled trauma to the left occipital region, as he has a 
scar in that area.  He was hospitalized in Nyack New York 
Hospital because he leaned to one side.  Apparently, he also 
suffered trauma to the right lower extremity.  The appellant 
reported that he was placed in a cast which covered his 
entire lower extremity and extended up to the axillary 
region.  He remained in the cast for approximately seven 
weeks, and was in continuous long leg traction for an 
additional seven to eight weeks.  

The appellant's physical examination upon admission at Walter 
Reed essentially was the same as upon admission at Fort 
Campbell.  The examiner at Walter Reed noted the appellant 
was unable to walk on his toes because of his inability to 
dorsiflex.  There was a minimal decrease in muscle strength 
on the right.  Muscle tone was normal, and there were no 
abnormal movements or tremor.  There was a minimal decrease 
in right-sided associated movements.  Hypesthesia was noted 
over the lateral aspect of the right lower extremity and over 
the right foot.  The orthopedic assessment was that the 
appellant's right foot disorder was of a long-standing 
nature, probably related to either an old fracture which 
occurred in 1948, or the long leg cast treatment.

The overall medical assessment at Walter Reed was that, the 
appellant's many medical issues were of a long-standing 
nature, existed prior to service, and rendered him unfit for 
induction.  

The SMRs do not reflect any complaints, findings, or 
treatment for an injury which occurred during a parachute 
jump or the performance of any other military duty.
Although the appellant procured his enlistment via fraud, he 
was neither mentally incapable nor statutorily ineligible to 
enlist.  Further, both the Air Force and the Army assessed 
the appellant's service as honorable.  Thus, the appellant is 
eligible for VA benefits for his periods of service, if the 
evidence otherwise shows service connection.  38 C.F.R. 
§ 3.14(d) (2002).
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131.  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  
To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.303(d).
Arthritis may be presumed to be service connected if it 
became manifest to a degree of 10 percent or more within one 
year of discharge from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).
First, the Board finds that the SMRs which relate to the 
appellant's Army service prior to January 1963 have no 
materiality.  The Board makes this determination in light of 
the evidence of record that an individual other than the 
appellant was the person actually examined.  Consequently, 
any rebuttable presumption of soundness, see 38 C.F.R. 
§ 3.304(b) (2002), is rebutted by this fact.  Further, as set 
forth above, all of appellant's conditions were medically 
determined to exist prior to enlistment.
The appellant's representative urges the board not to hold 
the appellant's fraudulent action against him in reviewing 
his appeal.  The Board notes the appellant's fraud only where 
it is relevant to the review of his case, as indicated above 
in attaching no materiality to his Army induction physical 
examinations.  Otherwise, the appellant's fraudulent 
enlistments have no bearing on his eligibility for benefits.  
The Board will determine that solely on the basis of the 
competent credible evidence of record as it pertains to 
service connection.
The appellant's representative also intimates that the 
appellant may benefit from additional efforts to obtain to 
more medical information on his Air Force Service.  The SMRs 
associated with the case file contain only the appellant's 
physical examination at separation from the Air Force.  The 
Board notes this assertion, but deems it unnecessary to 
determine if additional Air Force medical records are 
available, as the appellant claims no disease or injury as a 
result of his Air Force service.  Further, the case file 
reflects that the RO requested all available records on more 
than one occasion.
The Board finds that the competent credible evidence of 
record is against finding that appellant incurred or 
aggravated any neck, low back or right knee disorder during 
his military service.  During the appellant's extensive 
medical evaluations at the Army Hospital, Fort Campbell, and 
at Walter Reed, the appellant never reported an injury to his 
neck, lower back, or right knee.  Further, the physical 
examinations performed prior to his admissions to those 
facilities did not reveal any neck, lower back, or right 
knee, disorders.  The narrative summary reflects that a x-ray 
did not reveal any degenerative arthritic change.  The only 
trauma noted during the appellant's evaluation occurred in 
1948, well prior to his enlistment.  The Board notes the 
101st Airborne Division special order provided by the 
appellant.  This document, however, is evidence only of the 
fact that he served in an airborne unit.  It is not evidence 
that a medical disorder exists or medical evidence of a link 
between any current neck, lower back, or right knee disorder, 
and his military service.
As set forth above, all of the disorders with which the 
appellant was diagnosed in 1963 were medically determined to 
have existed prior to his enlistment, and these disorders 
were not aggravated therein.  Therefore, the preponderance of 
the evidence is against the granting of service connection.  
The evidence is not in equipoise so as to apply the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence to reopen the appellant's claim for 
a right shoulder disorder has not been submitted.

Entitlement to service connection for neck, lower back, and 
right knee disorders, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

